Gray, J.—[Dissenting.]
I must dissent from the opinion, in so far as it sustains the entire correctness of the instructions to the jury. In my opinion, a distinct error was committed in instructing the jury that the prisoner’s defense of an alibi should be established to the satisfaction of the jury. This error was not cured or removed by the remainder of the charge. That rule would preclude the jury from giving the prisoner the benefit of any reasonable doubt in their minds, because it would require them to be first satisfied of the truth of that defense. Ho such strict rule is sanctioned by authority or in principle. To be satisfied of the truth of a matter is to cease to entertain doubts. If we are satisfied, it is from a conviction which leads to that state of mind. In such cases the burden is upon the prosecution to establish affirmatively the guilt'of the accused, and, upon all matters needed to be proved to constitute the guilt, any reasonable doubt which the jury may entertain upon the conclusiveness of such proofs by the people must be resolved in the prisoner’s favor. If the doubt is reasonable,—that is, if it arises upon the evidence,—the jury should give the benefit of it to the defendant. If the instructions to the jury are susceptible of conveying a different impression, the prisoner’s rights have been prejudiced, and he should have a new trial, with correct instructions. Especially is this just and right in such a case as this, where the proofs as to the presence of the prisoner are not only sharply conflicting, but where some of the witnesses for the prosecution seem to have varied in their evidence upon the several trials of the prisoner. The only issue tendered was upon his identity with the person who committed the murder. Two previous juries had divided equally with respect to the question, and I believe this is peculiarly an instance, in view of all the circumstances, where justice demands that the case of the prisoner should be given to the jury without any obscur*441ity in, or doubt about, their instructions as to the law governing his rights. They should be distinctly informed that the prisoner was entitled to the benefit of any reasonable doubt which they might entertain with respect to his defense of an alibi. Because it is impossible for us to say that the jury may not have derived an erroneous impression upon that question from the judge’s instructions,'and for the reasons briefly expressed, I believe that justice requires ■a new trial.